 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOWELL,                                     No. 2:18-CV-2726-MCE-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMEDATIONS
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s first amended complaint (ECF No. 14)

19   and Plaintiff’s motion to amend (ECF No. 15). Plaintiff alleges the board of parole hearings

20   violated the language and purpose of the nonviolent offense constitutional mandate to “exclude

21   enhancement” along with other ambiguous constitutional violations.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Here, Plaintiff seems to allege Defendants violated several unidentified

22   constitutional provisions during his parole hearing and throughout his parole process. Plaintiff

23   seems to be challenging the decision of the parole board without alleging any specific

24   constitutional or statutory violation. Additionally, Plaintiff seems to be asserting violations of the

25   California constitution not the U.S. Constitution. In fact, in describing his injury, Plaintiff states

26   he is being unconstitutionally detained beyond his authorized release date and is suffering
27   irreparable harm based on fabricated interpretations of the new “CA Const.”

28   ///
                                                         2
 1                                            III. DISCUSSION

 2            A.     First Amended Complaint

 3                   The Federal Rules of Civil Procedure require complaints contain a “…short and

 4   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 5   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Claims must be

 6   stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

 7   1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the complaint gives the

 8   defendant fair notice of the plaintiff’s claim and the grounds upon which it rests. See Kimes v.

 9   Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because a plaintiff must allege, with at least some

10   degree of particularity, overt acts by specific defendants which support the claims, vague and

11   conclusory allegations fail to satisfy this standard. Additionally, to survive screening, Plaintiff’s

12   claims must be facially plausible, which requires sufficient factual detail to allow the Court to

13   reasonably infer that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at

14   678 (quotation marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir.

15   2009).

16                   Plaintiff’s complaint fails to state a cognizable claim upon which relief can be

17   granted. The complaint is not only unclear, but also fails to assert a legitimate federal basis for

18   any of the asserted claims. Though Plaintiff makes several vague statements that his

19   constitutional rights are being violated, it is wholly unclear which specific constitutional rights

20   Plaintiff claims are being violated, how they are being violated, and who Plaintiff believes is
21   violating them. For this reason, Plaintiff has not satisfied the pleading standard under Rule 8.

22   Additionally, Plaintiff’s complaint primarily takes issue with the California Department of

23   Corrections and the California Parole Board’s determination that he was not eligible for early

24   parole. Baring a constitutional violation, of which there appears to be none, this is exclusively an

25   issue of state law and as Plaintiff noted, state constitutional law. For that reason, because no

26   federal basis is present, this court also lacks jurisdiction to address the issues as they relate to
27   California state law.

28   ///
                                                          3
 1                  Further, even if one could read Plaintiff’s complaint to state a cognizable federal

 2   constitutional violation it would likely be Heck-barred. Where a § 1983 action seeking monetary

 3   damages or declaratory relief alleges constitutional violations which would necessarily imply the

 4   invalidity of the prisoner’s underlying conviction or sentence, or impact the results of a prison

 5   disciplinary hearing imposing a sanction affecting the overall length of confinement, such a claim

 6   is not cognizable under § 1983 unless the conviction or sentence has first been invalidated on

 7   appeal, by habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S.

 8   477, 483-84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

 9   malicious prosecution action which includes as an element a finding that the criminal proceeding

10   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

11   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

12   attempt to challenge substantive result in parole hearing); cf. Neal v. Shimoda, 131 F.3d 818, 824

13   (9th Cir. 1997) (concluding that § 1983 claim was cognizable because challenge was to

14   conditions for parole eligibility and not to any particular parole determination); cf. Wilkinson v.

15   Dotson, 544 U.S. 74 (2005) (concluding that § 1983 action seeking changes in procedures for

16   determining when an inmate is eligible for parole consideration not barred because changed

17   procedures would hasten future parole consideration and not affect any earlier parole

18   determination under the prior procedures).

19                  Plaintiff is asserting he is currently being wrongfully imprisoned. Thus, even

20   though Plaintiff seeks monetary damages, any victory on the merits here would necessarily imply
21   the invalidity of Plaintiff’s continued incarceration. In this Court’s November 26, 2018,

22   screening order Plaintiff was given the opportunity to plead additional facts indicating whether

23   Plaintiff indeed prevailed on his state habeas petition. Plaintiff’s first amended complaint

24   contains no facts indicating such a success occurred. For that reason, this Court finds, in addition

25   to the Rule 8 and jurisdictional deficiencies, that Plaintiff’s claims are also Heck-barred.

26   ///
27   ///

28   ///
                                                        4
 1                  There is no indication that further amendment would cure any and all of the

 2   defects identified by this Court. Plaintiff’s failure to cure the deficiencies outlined in the previous

 3   screening order is demonstrative of this fact. Thus, this court recommends Plaintiff’s first

 4   amended complaint be dismissed without leave to amend.

 5          B.      Motion to Amend

 6                  Because this Court is recommending Plaintiff’s first amended complaint be

 7   dismissed without leave to amend for the reasons outlined above, this Court also recommends

 8   Plaintiff’s motion to amend be DENIED.

 9

10                                           IV. CONCLUSION

11                  Because it does not appear possible that the deficiencies identified herein can be

12   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

13   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

14                  Based on the foregoing, the undersigned recommends that Plaintiff’s first amended

15   complaint (ECF No. 14) be DISMISSED with prejudice and Plaintiff’s motion to amend (ECF

16   No. 15) be DENIED.

17                  These findings and recommendations are submitted to the United States District

18   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

19   after being served with these findings and recommendations, any party may file written

20   objections with the court. Responses to objections shall be filed within 14 days after service of
21   objections. Failure to file objections within the specified time may waive the right to appeal. See

22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

23

24

25   Dated: May 15, 2019
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         5
